DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an imaging device.  Independent claim 1 identifies the uniquely distinct feature “at least six imagers, each including an imaging element configured to receive light incident through a lens having an angle of view of 180 degrees or more; and a casing on which at least six of the at least six imagers are arranged, the casing being a hexagonal column having eight surfaces and being configured such that each one of the imagers and another one of the imagers have optical axes substantially parallel to each other and have opposite incident directions of light on the optical axes, and each one of the imagers is arranged outside imageable ranges of the other imagers, wherein at least six imagers are configured to capture images in all three-dimensional direction, and the images in each direction are captured with three imagers among the at least six imagers."
Independent claims 7, 11, and 13 identify the uniquely distinct feature “acquiring captured images captured by at least four imagers, each including a lens with a total angle of view of 180 degrees or more and an imaging element configured to receive light incident through the lens, the imagers being arranged on a casing such that each one of the imagers and another one of the imagers have optical axes substantially parallel to each other and have opposite incident directions of light on the optical axes, and each one of the imagers is arranged outside imageable ranges of the other imagers; and generating a spherical distance image expressed by three-dimensional point-group information, based on the captured images acquired from all the imagers arranged on the casing, by extracting feature points in a first captured image of the captured images, and transforming the extracted feature points into a reference image obtained from a second captured image of the captured images, wherein the first captured image and the second captured image are captured by two of the imagers arranged at two surfaces sharing an edge of the casing, respectively."
The closest prior arts, Abbas (US 2018/0084257 A1), Martin et al. (US 9,826,152 B1), Kim et al. (US 2018/0278916 A1), and Hirai et al. (US 2014/0079333 A1) disclose the conventional device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486